t c summary opinion united_states tax_court rosalyn mapp fretty petitioner and randolph mapp intervenor v commissioner of internal revenue respondent docket no 7335-05s filed date rosalyn mapp fretty pro_se randolph mapp pro_se james h brunson iii for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in this case was submitted to special_trial_judge carleton d powell who died on date after the trial by order dated date chief_judge colvin reassigned this case to special_trial_judge robert n armen jr without objection of the parties effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the issues for decision are whether petitioner is entitled to relief from joint_and_several_liability pursuant to sec_6015 or sec_6015 for the taxable years and background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulations of facts and the accompanying exhibits at the time the petition was filed rosalyn mapp fretty petitioner resided in georgia petitioner married randolph mapp intervenor mr mapp in and divorced him in because of his issues with drinking and women petitioner is employed as a registered nurse and has taxes regularly withheld from her wages mr mapp is a self-employed truck driver and reports his income and unless otherwise indicated all subsequent section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure we find it worth noting that mr mapp almost missed appearing at trial because he was so tardy he is behind on both his alimony payments to petitioner and payments to the irs expenses on schedule c profit or loss from business he is also a pentecostal minister during the taxable years and petitioner and mr mapp were still married and they filed the joint federal_income_tax returns from which petitioner now seeks to be relieved of joint_and_several_liability although petitioner knew that mr mapp generally earned approximately dollar_figure per year before expenses she never saw paychecks check stubs expense logs or any paperwork related to mr mapp’s trucking business petitioner signed both years’ returns believing mr mapp would pay any amounts due she did not carefully examine the returns she signed trusting erroneously in retrospect that her husband was handling their financial affairs properly taxable_year it is clear from the record that the deficiency for the taxable_year stemmed from mr mapp’s failure to report the income shown on a particular form 1099-misc miscellaneous income form_1099 in mr mapp did work for two trucking companies with similar names cornerstone transportation atlanta and cornerstone transportation south carolina each corporate entity issued him a separate form_1099 when a representative of h_r block prepared the couple’s tax_return she neglected to include the income shown on the second cornerstone transportation form_1099 believing it to be a duplicate mr mapp whose exclusive dealings with the tax preparer did not include petitioner did not correct the error in the hope that it would go unnoticed and did not advise petitioner of the error although petitioner signed the joint_return she did not examine it closely and she was not aware of the omission a notice_of_deficiency was issued when the irs discovered the error taxable_year after withholdings of dollar_figure from petitioner’s wages petitioner and mr mapp reported a balance due of dollar_figure for the taxable_year the balance due was attributable to mr mapp’s failure to make sufficient estimated_tax payments in respect of his income they did not submit payment with the return no notice_of_deficiency was issued for mr mapp promised petitioner that he would pay any_tax due for both years because the amounts due essentially resulted from his business activities further mr mapp was expressly required to pay the outstanding tax_liabilities pursuant to the couple’s marital settlement agreement later however mr mapp decided he no longer wished to be responsible for those debts stopped making payments on the installment_agreement previously negotiated with the irs and moved out of state petitioner filed a form_8857 request for innocent spouse relief in the fall of respondent denied the request and issued petitioner a notice_of_determination denying her relief for both the and taxable years petitioner filed her petition with this court seeking relief under sec_6015 or sec_6015 mr mapp exercised his right to intervene pursuant to rule b sec_6015 relief discussion generally married taxpayers may elect to file a federal_income_tax return jointly sec_6013 each spouse filing a joint_return is jointly and severally liable for the accuracy of the return and the entire tax due sec_6013 under certain circumstances however sec_6015 provides relief from joint liability sec_6015 applies to any liability for tax arising after date and to any liability for tax arising on or before date remaining unpaid as of such date internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_740 in general terms there are three avenues of relief under sec_6015 sec_6015 provides relief with respect to certain erroneous items on the return sec_6015 provides for a separation of liability for divorced or separated taxpayers and sec_6015 more broadly confers on the secretary discretion to grant equitable relief for taxpayers who otherwise do not qualify for relief under either subsection b or c a prerequisite for relief under sec_6015 or c is the existence of an understatement_of_tax or a tax_deficiency sec_6015 c 120_tc_62 except as otherwise provided in sec_6015 the requesting spouse bears the burden_of_proof see eg sec_6015 see also rule a sec_6015 under sec_6015 the court may grant a taxpayer full or apportioned relief from joint_and_several_liability for an understatement_of_tax on a joint_return if among other requirements the taxpayer establishes that she did not know and had no reason to know that the other spouse understated that spouse’s tax_liability on the return sec_6015 as petitioner requests consideration only under c and f we will limit our analysis to those subsections sec_6015 relief is not available to petitioner for the taxable_year under sec_6015 as there was no understatement_of_tax for that year however there was a tax_deficiency for the taxable_year and we hold that relief is appropriate for that year an election under sec_6015 treats the former spouses as if they had filed separate returns and each spouse’s liability is limited to that portion of the deficiency properly allocable to the electing spouse see sec_6015 d see also rowe v commissioner tcmemo_2001_325 petitioner with the help of mr mapp’s testimony convinced us that the entire deficiency for was allocable to mr mapp and not to petitioner see sec_6015 sec_1_6015-3 income_tax regs stating that the electing spouse has the burden to establish the proper allocation and that none of the applicable limitations apply under sec_6015 a requesting spouse may elect to allocate a deficiency if the following four conditions are met a joint_return was filed at the time of the election the requesting spouse is no longer married to the nonrequesting spouse the requesting spouse elects the application of sec_6015 no later than years after the date on which collection activities have begun and the deficiency remains unpaid petitioner meets all of these conditions relief under sec_6015 is not permitted if the secretary is able to demonstrate that the requesting spouse had this condition is also satisfied if the couple is legally_separated or the requesting spouse and the nonrequesting spouse have not been members of the same household at any time during the 12-month_period ending on the date the election was filed see sec_6015 actual knowledge of any item giving rise to a deficiency which is not allocable to the requesting spouse sec_6015 in other words it is respondent’s burden in this case to establish that petitioner had actual knowledge of the error on the tax_return both petitioner and mr mapp credibly testified that petitioner had no knowledge of the error respondent emphasized at trial that petitioner should have known that something was amiss when an amount less than mr mapp’s normal income was reported and that because she should have known she actually did know whether she should have known about the omitted income is a question irrelevant to our analysis and we remain unconvinced that petitioner actually knew of the error we hold that petitioner is entitled to relief for the taxable_year under sec_6015 sec_6015 a taxpayer is entitled to relief from joint_and_several_liability under sec_6015 only if relief is not available to such individual under subsection b or c sec_6015 because relief under sec_6015 or c is not authorized for an underpayment_of_tax petitioner is not eligible for relief under either b or c for the court reviews the commissioner’s denial of sec_6015 relief under an abuse_of_discretion standard 114_tc_276 sec_6015 provides that a taxpayer may be relieved from joint_and_several_liability if it is determined after considering all the facts and circumstances that it is inequitable to hold the taxpayer liable for the unpaid tax or deficiency revproc_2003_61 sec_4 2003_2_cb_296 sets forth seven threshold conditions that the requesting spouse must satisfy before the commissioner will consider a request for relief under sec_6015 petitioner has satisfied those threshold conditions and respondent does not seriously contend otherwise where the requesting spouse satisfies the threshold conditions of revproc_2003_61 sec_4 revproc_2003_61 sec_4 c b pincite sets forth the circumstances in which the secretary will ordinarily grant relief under sec_6015 with respect to the underpayment of a properly reported liability see revproc_2003_61 sec_4 c b pincite because the record does not clearly demonstrate that petitioner would suffer financial hardship if equitable relief were not granted see revproc_2003_61 sec_4 c we revproc_2003_61 2003_2_cb_296 supersedes revproc_2000_15 2000_1_cb_447 and is effective as to requests for relief filed on or after date continue our analysis under the framework set out in revproc_2003_61 sec_4 c b pincite revproc_2003_61 sec_4 lists several factors to be evaluated for requests for relief under sec_6015 for spouses who filed a joint_return and have met the threshold conditions for relief under sec_6015 but do not qualify for relief under revproc_2003_61 sec_4 the nonexclusive list of factors to be considered includes marital status economic hardship no knowledge or reason to know of the item giving rise to the deficiency whether the nonrequesting spouse had a legal_obligation to pay the liability whether the requesting spouse benefited significantly from the item giving rise to the deficiency and whether the requesting spouse has made a good_faith attempt to comply with the tax laws in subsequent years id sec_4 a no single factor will be determinative of whether equitable relief will be granted in any particular case id sec_4 further all relevant factors should be considered even if not listed in the revenue_procedure see id we do not analyze in depth all of the factors enumerated but rather touch on some of the more important ones that inform our decision petitioner is divorced from mr mapp and she has made a good_faith attempt to comply with the tax laws see id sec_4 a i vi mr mapp had a legal_obligation to pay the outstanding tax_liability pursuant to their marital settlement agreement see id sec_4 a iv further we are convinced that petitioner did not know and had no reason to know at the time she signed the return for that mr mapp would not pay the tax_liability as he had promised see id sec_4 a iii after reviewing all of the facts and circumstances in this case we decide that respondent abused his discretion in denying petitioner’s request for equitable relief for conclusion on the basis of petitioner’s credible testimony supported by mr mapp as well as the entire record we hold that petitioner is entitled to relief from joint_and_several_liability for under sec_6015 and for under sec_6015 accordingly decision will be entered for petitioner
